Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
1.          The information disclosure statement (IDS) submitted on 09/16/20 has been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
2.          The drawings filed on 09/16/20.  These drawings are acceptable.
Claim Rejections - 35 USC § 112
3.         The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.         Claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: there is no structural relationship for the image acquisition unit, magnetic force generation units to perform the claimed function.
Appropriate correction is required. 


(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.        The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
7.         This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the image acquisition unit configured to acquire an image, magnetic force generation unit configured to generate magnetic force” in the claims.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
          “the image acquisition unit”: No description in the Specification. 
	           “magnetic force generation unit” – a magnet.
Appropriate explanation/correction is required. 

Claim Rejections - 35 USC § 103
8.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
9.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.            

10.          Claim(s) 1, 4, 6, 7-8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibazaki (U.S. Pub. No. 2018/0039191) in view of Zhang et al. (U.S. Pub. No. 2019/0237710) or with Okamoto (U.S. Pub. No. 2021/0060700). Hereafter “Shibazaki”, “Zhang”, “Okamoto”.

             Regarding Claims 1, 8, Shibazaki teaches 
             a stage on a front face of which the plate is set, (figures 1-3, movable stage 24 is not different from a stage, wafer W is not different from a plate.  Figure 9, movable stage RST is not different from a stage, reticle R is not different from a plate);
             a light source configured to radiate light toward the stage, (figure 2B, head section 32 contains a light source, movable stage 24 is not different from a stage, [0060], lines 4-6, 19-25; Figure 9, illumination system IOP; [0139], lines 1-3);
             an image acquisition unit configured to acquire an image of the plate, ([0055]);
             a plurality of magnetic force generation units configured to generate magnetic force on a back face side of the stage, (figure 3, electromagnetic elements 22a-b, 26a-b, connecting members 24c-d, stage 24; [0042-0043]); and

             However, Shibazaki does not teach the metal plate.  Zhang teaches the metal plate, ([0093, 0113]).  Okamoto also teaches the metal plate, ([0191-0192]).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Shibazaki by having metal plate in order to implement inspection system with a specific material.

             Regarding Claim 4, Shibazaki teaches the plurality of magnetic force generation units are respectively a plurality of electromagnets fixed to the back face side of the stage, and the controller controls the positions at which the magnetic force is generated, by power supply to the plurality of electromagnets, (figure 3, electromagnetic elements 22a-b, 26a-b, connecting members 24c-d, stage 24; [0042-0043]; [0042-0043]; Figure 6, controller 60).

             Regarding Claim 6, Shibazaki teaches the stage includes a drive unit configured to drive the stage, (figure 3, linear motor 28A-B is not different from a drive unit). 

             Regarding Claim 7, Shibazaki teaches the front face of the stage is a planar face, (figures 1-3, the front face of movable stage 24 is a planar face.  Figure 9, the front face of movable stage RST is a planar face).

11.          Claim(s) 5, 9, is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibazaki (U.S. Pub. No. 2018/0039191) in view of Zhang et al. (U.S. Pub. No. 2019/0237710) or with .
            Regarding Claim(s) 5, 9, Shibazaki teaches all the limitations of claims 1, 8, as stated above except for the metal plate is a mask sheet for vapor-depositing particles on a plurality of pixels of a display unit.  Wu teaches the metal plate is a mask sheet for vapor-depositing particles on a plurality of pixels of a display unit, ([0040]).  Inoue’ 791 also teaches the metal plate is a mask sheet for vapor-depositing particles on a plurality of pixels of a display unit, (claims 2, 9). Inoue’ 604 also teaches the metal plate is a mask sheet for vapor-depositing particles on a plurality of pixels of a display unit, ([0022, 0023]).  Nakamura also teaches the metal plate is a mask sheet for vapor-depositing particles on a plurality of pixels of a display unit, (column 4, lines 5-25; Claims 6, 8).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Shibazaki by having vapor-depositing particles on a plurality of pixels of a display unit in order to implement inspection specific display elements such as QLED, EL electro-optical element.

Allowable Subject Matter
12.          Claims 2-3, 10-13, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the rejection under 112 were overcome.
.
there was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 2-3, 10-13. 
14.          As claims 2, the prior art of record taken alone or in combination, fails to disclose or render obvious a measuring device configured to measure an outer shape of a metal plate containing a magnetic body comprising a plurality of magnetic force generation units configured to generate magnetic force on a back face side of the stage; wherein the plurality of magnetic force generation units include one or a plurality of first magnetic force generation units and one or a plurality of second magnetic force generation units different from the first magnetic force generation units, the one first magnetic force generation unit or the plurality of first magnetic force generation units are fixed to the stage, and fix an end portion of the metal plate to the stage, and the controller controls the positions at which the magnetic force is generated by moving the one second magnetic force generation unit or the plurality of second magnetic force generation units from a first position corresponding to a center portion of the metal plate toward a second position corresponding to an end portion of the metal plate on a back face of the stage; in combination with the rest of the limitations of claims 1 and 2.
15.          As claim 10, the prior art of record taken alone or in combination, fails to disclose or render obvious a measuring method for measuring an outer shape of a metal plate containing a magnetic body comprising in sequence all steps (a) to (d) and in sequence between (a) the setting of the metal plate on the front face of the stage and (b) the generating of the magnetic force on the front face, (a1) positioning the metal plate; and (a2) temporarily fixing the metal plate by using one or a plurality of first magnets, wherein in (c) the controlling of the position at which the magnetic force is generated, the position at which the magnetic force is generated is 
16.          As claim 11, the prior art of record taken alone or in combination, fails to disclose or render obvious a measuring method for measuring an outer shape of a metal plate containing a magnetic body comprising in sequence all steps (a) to (d), and in a case where a plurality of electromagnets are disposed covering an area from a first position corresponding to a center portion of the metal plate to a second position corresponding to an end portion of the metal plate on a back face side of the stage, the method further comprising in sequence between (a) the setting of the metal plate on the front face of the stage and (b) the generating of the magnetic force on the front face, (al) positioning the metal plate; and (a2) temporarily fixing the metal plate by power supply to a plurality of end portion electromagnets disposed at positions corresponding to the end portion of the metal plate among the plurality of electromagnets, wherein in (c) the controlling of the position at which the magnetic force is generated, the position at which the magnetic force is generated is controlled by sequentially supplying power to a plurality of center portion electromagnets, among the plurality of electromagnets, disposed at positions corresponding to the center portion of the metal plate in a direction from the first position toward the second position; in combination with the rest of the limitations of claims 8 and 11.
Fax/Telephone Information

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		
October 22, 2021
/Tri T Ton/  		
Primary Examiner Art Unit 2877